Callahan, J.
(dissenting). I dissent and vote to reverse the judgment of conviction, and order a new trial, on the ground that the trial court erred in failing to adequately present to the jury the issue as to whether the complaining witness parted with his money as the result of circumstances amounting to larceny, or in a gambling game in which he participated. In view of the evidence, and the inadequacy of the main charge, the refusal of the court to honor the defendant’s requests to charge on this subject constituted reversible error.
Judgment affirmed.